Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant's affirmation of election without traverse of invention 1, claims 1 – 13, in the Remarks/Arguments, filed on 11/05/2020, is acknowledged. The requirement is still deemed proper and is therefore made FINAL.

	Claim status
Claims 14 – 18 are newly withdrawn.
Claims 1 – 18 are pending.
Claims 1 – 13 are examined as following.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55: DE 102016104318.4, with filing date 09 March 2016.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/26/2018, 11/16/2018, 05/26/2020, and 10/28/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 6, the limitation “at least one of the first and the second contour cuts”, line 1, renders the claim indefinite, because there is insufficient antecedent basis for the limitations “the first contour cut”, and “the second contour cut” in the claim, and in claim 1, from which the claim depends. For examination purposes, the limitation is construed to be reciting “at least one of a first contour cut and a second contour cut”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LI ET AL (US 2003/0201578 A1, previously cited), in view of CUMMINGS ET AL (2003/0006220 A1, previously cited), and further in view of SCHMIDT ET AL (US 5,340,962, newly cited).
	Regarding claim 1, Li discloses
	a method for determining a deviation of a spatial orientation of a beam axis ["a way to align the beam and work piece in a laser drilling system to enable drilling holes", para. 0012, Detailed Description; sub-beam 137 has an axis, fig. 1] of a beam processing machine [laser drilling system 200, fig. 2] from a nominal orientation of the beam axis ["The focus position in the Z direction is set by drilling several trial holes in the work piece and then viewing the trial holes through imaging system 143", para. 0039, Detailed Description; trial holes are evaluated against data] of a beam processing machine [laser drilling system 200, fig. 2], the beam processing machine having an axis that is to be calibrated [axis of laser sub-beam 137 intersects with work piece 155 and is aligned with work piece, fig. 1], and a measuring device [imaging system 143, and associated structures/components, fig. 2], the method comprising:
	cutting, into a test workpiece ["The focus position in the Z direction is set by drilling several trial holes in the work piece and then viewing the trial holes through imaging system 143, with the laser beam being blocked by shutter 110. The practice area is an area that will not be included within the final product of work piece 155 and is used only for alignment purposes", para. 0039, Detailed Description],
["When the operator observes through imaging system 143, good trial holes with correct measurements, the operator knows that the laser and work piece are in the proper relative focus positions", para. 0039, Detailed Description; imaging system 143 receives information from only one side of workpiece 155, fig. 2], and
	determining a deviation of the spatial orientation of the beam axis of the beam processing machine from the nominal orientation by comparing the spatial positions with nominal position values assigned ["imaging system 143 is used to align the laser drilling system, using one or more test holes, and to measure the offset between the test hole and the target location along the waveguide of a photonic crystal. The term "offset" means the distance and angle between the practice hole(s) and the actual target location of laser drilling system 100", para. 0038, Detailed Description], the nominal position values indicating nominal spatial positions of respective contour sections that the processing beam would cut when operating at the nominal orientation ["Imaging system 143 may be used to ensure that the reduced-size image of sub-beam 137 is incident upon work piece 155 at the correct location. In an exemplary embodiment, imaging system 143 may include a charge-coupled device (CCD) array or other digital or analog camera. Imaging system 143 includes a display mechanism (not shown) allowing a system operator to determine where the reduced size image of sub-beam 137 should be incident upon work piece 155. Alternatively, image data provided by the imaging system may be received by the computer 151 and processed to implement the desired control functions", para. 0034, Detailed Description].
	However, Li does not explicitly disclose
	the beam processing machine having a rotation axis,

a spatial position of each of the first and the second contour sections;
the deviation of the spatial orientation of the beam axis is usable to calibrate the rotation axis.
	Cummings discloses a method of laser ablation [laser ablating apparatus 10, fig. 1]; Cummings teaches among other limitations
	the beam processing machine having a rotation axis [axes defined by galvanometer 20a and 20b, fig. 1],
a first contour section [left side of contour of hole 37, fig. 3A formed by laser beam 16a, fig. 1] and a second contour section by a processing beam [right side of contour of hole 37, fig. 3A formed by laser beam 16b, fig. 1] from a first side and a second side of the test workpiece, respectively [left side and right side of contour of hole 37 formed in substrate 24, fig. 3A], wherein the first side is delimited by a first surface of the test workpiece [left side of contour of hole 37 starts at left surface of substrate 24, fig. 3A] and the second side is delimited by a second surface of the test work piece [right side of contour of hole 37 starts at right surface of substrate 24, fig. 3A] and each of the first and the second contour sections extend parallel to a nominal orientation of the rotation axis that is to be calibrated [rotation of axes of laser beam 16a and 16b shown in fig. 3A; "During the first pass made by each laser beam 16a, 16b a groove is formed in the surface of the substrate 24 initiating a smooth and rounded edge circumscribing the hole 37 being formed in the substrate 24", para. 0028, Detailed Description; left and right sides of contour of hole 37 extend in direction of laser beam 16a and 16b, fig. 3A],
	a spatial position of each of the first and the second contour sections [left and right sides of contour of hole 37 each has a position in space in substrate 24, fig. 3A].
Schmidt discloses a laser tool alignment system [machining system, fig. 1]; Schmidt teaches among other limitations
	the deviation of the spatial orientation of the beam axis is usable to calibrate the rotation axis [nozzle 30, has longitudinal axis, moved about axis C, oriented by rotation C+ and C-, and about axis D, oriented by rotation D+ and D-, fig. 1; step 5, col. 12 line 3, Detailed Description recites causing "C and D axes to move" (calibration of rotation axes), based on deviation of axis C and axis D from "true normal vector" for alignment].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laser beam alignment method, of Li to be capable of laser drilling from both sides of a substrate, as taught by Cummings, for the purpose of expanding utilization of an alignment method to efficiently and cleanly form holes in a substrate, because one of ordinary skill would be motivated to utilize an alignment method to form a hole from both sides of a workpiece which uses rotated laser beams requiring alignment with each other [Cummings, para. 0012, Summary: "By refocusing the laser to establish a focus incrementally deeper into the substrate, successive layers of the substrate can be ablated in order to prevent damaging the substrate with the laser beam. Further, configured patterns may be ablated into the substrate by moving the focus along the length and width of the substrate as well as the depth"]. Further it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laser beam alignment method, of Li to include rotational [Schmidt, col. 6 line 49, Summary: "the method comprising the steps of a) by varying the orientation of the C and D rotational axes thereby to adjust the beam axis of the directing head to an expected predetermined orientation relative to the surface of the workpiece"].

	Regarding claim 2, Li, Cummings, and Schmidt discloses substantially all the limitations as set forth above, such as
	the method, the beam processing machine, the test workpiece, the processing beam, and the beam axis.
	Li further discloses
	the beam processing machine is configured to process the test workpiece by the processing beam guided along the beam axis [sub-beam 137 and hole drilled into work piece 155 at image 145 have axes, fig. 1],
	wherein the test workpiece is a plate-shaped workpiece [work piece 155, fig. 1] and the first and the second surfaces have surface normals that have a substantially common orientation [work piece 155 has a first surface facing sub-beam 137 and a second surface facing translation stage 159, each surface having a normal in the direction of axis of sub-beam 137, fig. 1],
	wherein the beam processing machine includes at least one translation axis for generating a translational movement between the test workpiece and the beam axis [translation stage 159 moves work piece 155 in X, Y, and Z directions with respect to sub-beam 137, fig. 1 and para. 0017, Detailed Description],

	mounting the test workpiece in a support position in which the nominal orientation of the beam axis can be aligned along the orientation of the surface normals for processing the test workpiece [translation stage 159 aligns axis of sub-beam 137 at image 145 and image 145', normal to work piece 155, to form holes in work piece 155, fig. 1],
	wherein at least one recess is formed in the test workpiece, the recess borders at least on one of the first contour section and the second contour section [through hole formed in work piece 155, which has a contour through work piece 155, fig. 1],
	wherein the contour section is probed by the measuring device positioned in the same angular position for detecting the spatial position ["When the operator observes through imaging system 143, good trial holes with correct measurements, the operator knows that the laser and work piece are in the proper relative focus positions", para. 0039, Detailed Description; imaging system 143 receives information from only one side of workpiece 155, fig. 2].
	However, Li does not explicitly disclose
	the rotation axis has a rotation range of at least 180° for orienting the beam axis in angular positions about the nominal orientation of the rotation axis,
	the nominal orientation of the beam axis can be aligned in a first angular position and a second angular position rotated 180° thereto,
	positioning the beam axis in a first position in which the nominal orientation of the beam axis is in the first angular position and the processing beam is directed onto the first surface,

	positioning the beam axis in a second position in which the nominal orientation of the beam axis is in the second angular position and the processing beam is directed onto the second surface, and
	performing a second contour cut with the processing beam, wherein the second contour section is part of the second contour cut and the second contour section is parallel to the first contour section,
	the spatial position of the first contour section and the spatial position of the second contour section.
	Cummings teaches among other limitations
	the rotation axis has a rotation range of at least 180° for orienting the beam axis in angular positions about the nominal orientation of the rotation axis [rotation of axes of laser beam 16a and 16b shown in fig. 3A; "During the first pass made by each laser beam 16a, 16b a groove is formed in the surface of the substrate 24 initiating a smooth and rounded edge circumscribing the hole 37 being formed in the substrate 24", para. 0028, Detailed Description; left and right sides of contour of hole 37 extend in direction of laser beam 16a and 16b, fig. 3A; each circumscribing is at least 180 degrees],
	the nominal orientation of the beam axis can be aligned in a first angular position and a second angular position rotated 180° thereto [rotation of axes of laser beam 16a and 16b shown in fig. 3A; "During the first pass made by each laser beam 16a, 16b a groove is formed in the surface of the substrate 24 initiating a smooth and rounded edge circumscribing the hole 37 being formed in the substrate 24", para. 0028, Detailed Description; left and right sides of contour of hole 37 extend in direction of laser beam 16a and 16b, fig. 3A; each circumscribing is at least 180 degrees],
	positioning the beam axis in a first position in which the nominal orientation of the beam axis is in the first angular position and the processing beam is directed onto the first surface [left side of contour of hole 37, fig. 3A formed by laser beam 16a, fig. 1, by starting at a position in rotation of axes of laser beam 16a],
	performing a first contour cut with the processing beam, wherein the first contour section is a part of the first contour cut [left side of contour of hole 37, fig. 3A formed by laser beam 16a, fig. 1],
	positioning the beam axis in a second position in which the nominal orientation of the beam axis is in the second angular position and the processing beam is directed onto the second surface [right side of contour of hole 37, fig. 3A formed by laser beam 16b, fig. 1, by starting at a position in rotation of axes of laser beam 16b], and
	performing a second contour cut with the processing beam, wherein the second contour section is part of the second contour cut [right side of contour of hole 37, fig. 3A formed by laser beam 16b, fig. 1] and the second contour section is parallel to the first contour section [left and right sides of contour of hole 37 extend in direction of laser beam 16a and 16b, and have axes parallel to each other, fig. 3A],
	the spatial position of the first contour section and the spatial position of the second contour section [complete hole 37 formed from left and right sides of contour of hole 37 extending in direction of laser beam 16a and 16b, fig. 3A].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laser beam alignment method, of Li to be capable of rotational laser drilling from both sides of a substrate, to form contours of a hole, as taught by Cummings, for the purpose of expanding utilization of an alignment method to efficiently and cleanly form holes in a substrate, because one of ordinary skill would be motivated to utilize an alignment method to form a hole from both sides of a workpiece which uses rotated laser beams requiring alignment with each other [Cummings, para. 0012, Summary: "By refocusing the laser to establish a focus incrementally deeper into the substrate, successive layers of the substrate can be ablated in order to prevent damaging the substrate with the laser beam. Further, configured patterns may be ablated into the substrate by moving the focus along the length and width of the substrate as well as the depth"].

	Regarding claim 3, Li, Cummings, and Schmidt discloses substantially all the limitations as set forth above, such as
	the method, the beam processing machine, the processing beam, the first contour section, the first side of the test workpiece, the second contour section, the second side of the test workpiece, the second surface, and the test workpiece.
	Li further discloses
	wherein the beam processing machine [laser drilling system 200, fig. 2] includes one or more beam guiding components that guide the processing beam out of the beam processing machine [optical path has scan mirror 130, aperture 135, lens 131, lenses 138 and 142, and mirrors 124 and 127, among other structures/components, fig. 2], and
["When the operator observes through imaging system 143, good trial holes with correct measurements, the operator knows that the laser and work piece are in the proper relative focus positions", para. 0039, Detailed Description; optical path/components are only on one side of work piece 155, and imaging system 143 receives information from only one side of work piece 155, fig. 2; trial holes have a contour through work piece 155].
	However, Li does not explicitly disclose
	when the first contour section is being cut, the beam guiding components are positioned at the first side of the test workpiece  and, when the second contour section is being cut the beam guiding components of the beam processing machine are positioned at the second side delimited by the second surface,
	the first and the second contour sections.
	Cummings teaches among other limitations
	when the first contour section is being cut [left side of contour of hole 37, fig. 3A formed by laser beam 16a, fig. 1], the beam guiding components are positioned at the first side of the test workpiece [galvanometer 20a, fig. 1] and, when the second contour section is being cut [right side of contour of hole 37, fig. 3A formed by laser beam 16b, fig. 1] the beam guiding components of the beam processing machine are positioned at the second side [galvanometer 20b, fig. 1] delimited by the second surface [right side of contour of hole 37 starts at right surface of substrate 24, fig. 3A],
[left and right sides of contour of hole 37 each has a position in space in substrate 24, fig. 3A].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laser beam alignment method, of Li to be capable of rotational laser drilling from both sides of a substrate, to form contours of a hole, as taught by Cummings, for the purpose of expanding utilization of an alignment method to efficiently and cleanly form holes in a substrate, because one of ordinary skill would be motivated to utilize an alignment method to form a hole from both sides of a workpiece which uses rotated laser beams requiring alignment with each other [Cummings, para. 0012, Summary: "By refocusing the laser to establish a focus incrementally deeper into the substrate, successive layers of the substrate can be ablated in order to prevent damaging the substrate with the laser beam. Further, configured patterns may be ablated into the substrate by moving the focus along the length and width of the substrate as well as the depth"].

	Regarding claim 4, Li, Cummings, and Schmidt discloses substantially all the limitations as set forth above, such as
	the method, determining the deviation, the first contour section, and the second contour section.
	Li further discloses
	a distance dimension ["measure the offset between the test hole and the target location along the waveguide of a photonic crystal. The term "offset" means the distance and angle between the practice hole(s) and the actual target location of laser drilling system 100", para. 0038, Detailed Description; computer 151 controls positions/distances between holes, para. 0038, Detailed Description],
	determining a difference between the distance dimension and a nominal distance dimension, the nominal distance dimension being a difference between the nominal position values ["measure the offset between the test hole and the target location along the waveguide of a photonic crystal. The term "offset" means the distance and angle between the practice hole(s) and the actual target location of laser drilling system 100", para. 0038, Detailed Description].
	However, Li does not explicitly disclose
	a distance dimension between the first contour section and the second contour section.
	Cummings teaches among other limitations
	a distance dimension between the first contour section and the second contour section [controller 23 controls laser beam 16a with galvanometer 20a and laser beam 16b with galvanometer 20b in x, y, and z axes directions, fig. 1 and para. 0031, Detailed Description; left and right sides of contour of hole 37 each has a position in space in substrate 24, fig. 3A].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laser beam alignment method, of Li to be capable of controlling the position of rotational laser drilling from both sides of a substrate, to form contours of a hole, as taught by Cummings, for the purpose of expanding utilization of an alignment method to efficiently and cleanly form holes in a substrate, because one of ordinary skill would be motivated to utilize an alignment method to form a hole from both sides of a workpiece [Cummings, para. 0012, Summary: "By refocusing the laser to establish a focus incrementally deeper into the substrate, successive layers of the substrate can be ablated in order to prevent damaging the substrate with the laser beam. Further, configured patterns may be ablated into the substrate by moving the focus along the length and width of the substrate as well as the depth"].

	Regarding claim 5, Li, Cummings, and Schmidt discloses substantially all the limitations as set forth above, such as
	the method, and the deviation of the spatial orientation of the beam axis of the beam processing machine from the nominal orientation, the first contour section, and the second contour section, surface normals, and nominal orientation of the rotation axis.
	Li further discloses
	the deviation is determined in a plane that is perpendicular to the orientation of the surface normals [hole offset is in a plane perpendicular to the normal in the direction of axis of sub-beam 137,  fig. 1] and perpendicular to the nominal orientation of the axis [hole offset is in a plane perpendicular to the axis of  sub-beam 137,  fig. 1], and perpendicular to the first and the second contour sections [hole offset is in a plane perpendicular to the through hole formed in work piece 155, which has a contour through work piece 155, fig. 1].

	Regarding claim 6, Li, Cummings, and Schmidt discloses substantially all the limitations as set forth above, such as

	Li further discloses
	at least one of a first contour cut and a second contour cut forms a recess [drilled trial holes have a contour through work piece 155 and are recessed into work piece 155, fig. 2, and para. 0039, Detailed Description; drilled trial holes considered as being cuts into a work piece],
	wherein the first contour section is part of a first contour cut and the second contour section is part of a second contour cut [drilled trial holes have a contour through work piece 155 and are recessed into work piece 155, fig. 2, and para. 0039, Detailed Description; drilled trial holes considered as being cuts into a work piece, and cuts considered as sections].
	However, Li does not explicitly disclose
	the first contour cut and the second contour cut are closed contours, which are arranged next to one another in such a way that the first contour section and the second contour section are arranged to be separated by a portion of the test workpiece from one another, or are arranged to be separated from one another by a portion of the test workpiece and cut out regions of at least one of the first and the second sections.
	Cummings teaches among other limitations
	the first contour cut and the second contour cut are closed contours [left side of contour of hole 37, and right side of contour of hole 37, fig. 3A form a complete hole], which are arranged next to one another in such a way that the first contour section and the second contour section are arranged to be separated by a portion of the workpiece from one [pass from laser beam 16a and pass from laser beam 16b remove material from substrate 34 until the removals meet each other to form hole 37, fig. 3A], or are arranged to be separated from one another by a portion of the workpiece and cut out regions of at least one of the first and the second sections [material of substrate 34 remains intact, until pass from laser beam 16a and pass from laser beam 16 form hole 37, fig. 3A].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laser beam alignment method, of Li to be capable of rotational laser drilling from both sides of a substrate, to form contours of a hole, as taught by Cummings, for the purpose of expanding utilization of an alignment method to efficiently and cleanly form holes in a substrate, because one of ordinary skill would be motivated to utilize an alignment method to form a hole from both sides of a workpiece which uses rotated laser beams requiring alignment with each other [Cummings, para. 0012, Summary: "By refocusing the laser to establish a focus incrementally deeper into the substrate, successive layers of the substrate can be ablated in order to prevent damaging the substrate with the laser beam. Further, configured patterns may be ablated into the substrate by moving the focus along the length and width of the substrate as well as the depth"].

	Regarding claim 7, Li, Cummings, and Schmidt discloses substantially all the limitations as set forth above, such as
	the method [Li, "a way to align the beam and work piece in a laser drilling system to enable drilling holes", para. 0012, Detailed Description], the first contour section [Cummings, left side of contour of hole 37, fig. 3A formed by laser beam 16a, fig. 1], and the second contour section [Cummings, right side of contour of hole 37, fig. 3A formed by laser beam 16b, fig. 1].
	Li further discloses
	wherein the first contour section is part of a first contour cut and the second contour section is part of a second contour cut [drilled trial holes have a contour through work piece 155 and are recessed into work piece 155, fig. 2, and para. 0039, Detailed Description; drilled trial holes considered as being cuts into a work piece, and cuts considered as sections].
	However, Li does not explicitly disclose
	the first contour cut and the second contour cut intersect with each other or form a closed contour together in which the first contour section and the second contour section are disposed on opposite sides of a cutout region.
	Cummings teaches among other limitations
	the first contour cut and the second contour cut intersect with each other or form a closed contour together [left side of contour of hole 37, and right side of contour of hole 37 form a complete hole and merge within the thickness of substrate 24, fig. 3A] in which the first contour section and the second contour section are disposed on opposite sides of a cutout region [left side of contour of hole 37 is formed on the left side of substrate 24, and right side of contour of hole 37 is formed on the right side of substrate 24, fig. 3A; hole 37 is a cutout region of substrate 24].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laser beam alignment method, of Li to be capable of laser drilling [Cummings, para. 0012, Summary: "By refocusing the laser to establish a focus incrementally deeper into the substrate, successive layers of the substrate can be ablated in order to prevent damaging the substrate with the laser beam. Further, configured patterns may be ablated into the substrate by moving the focus along the length and width of the substrate as well as the depth"].

	Regarding claim 13, Li, Cummings, and Schmidt discloses substantially all the limitations as set forth above, such as
	the method, the measuring device, the processing beam, and the beam processing machine.
	Li further discloses
	the measuring device comprising a measuring element positioned at an outlet region [light source 144 of imaging system 143 has optical path which shares seventh mirror 126, sixth mirror 124, eighth mirror 127, and lens 142 with sub-beam 137, fig. 2] where the processing beam exits the beam processing machine [light source 144 of imaging system 143 has optical path which is emitted towards work piece 155 at same lens 142 as sub-beam 137, fig. 2].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LI ET AL (US 2003/0201578 A1, previously cited), and CUMMINGS ET AL (2003/0006220 A1, previously cited), and SCHMIDT ET AL (US 5,340,962, newly cited), as applied to claims 1 – 7, and 13, and further in view of SAEDA ET AL (US 5,156,382, previously cited).
	Regarding claim 8, Li, Cummings, and Schmidt discloses substantially all the limitations as set forth above, such as
	the method, the beam processing machine, the first contour section, and the second contour section.
	Li further discloses
	wherein the first contour section is part of a first contour cut and the second contour section is part of a second contour cut [drilled trial holes have a contour through work piece 155 and are recessed into work piece 155, fig. 2, and para. 0039, Detailed Description; drilled trial holes considered as being cuts into a work piece, and cuts considered as sections].
	However, Li does not explicitly disclose
	two rotation axes whose nominal orientations are arranged orthogonally to one another,
	
wherein each of the first and the second contour cuts has at least one portion along each of the nominal orientations of the rotation axes such that the first and the second 
	Cummings teaches among other limitations
	a rotation axis whose nominal orientation is arranged [rotation of axes of laser beam 16a and 16b shown in fig. 3A; "During the first pass made by each laser beam 16a, 16b a groove is formed in the surface of the substrate 24 initiating a smooth and rounded edge circumscribing the hole 37 being formed in the substrate 24", para. 0028, Detailed Description; left and right sides of contour of hole 37 extend in direction of laser beam 16a and 16b, fig. 3A], and wherein each of the first and the second contour sections [left side of contour of hole 37, fig. 3A formed by laser beam 16a, fig. 1; right side of contour of hole 37, fig. 3A formed by laser beam 16b, fig. 1] has at least one portion along the nominal orientation of the rotation axis such that the first and second contour cuts have a pair of parallel contour sections, which are parallel to the nominal orientation [contour of hole 37 has sections parallel to the axes of laser beam 16a and 16b, fig. 3A].
	Saeda discloses a workpiece support for a laser beam machine tool [chuck 56, and workpiece support 12, fig. 1]; Saeda teaches among other limitations
	two rotation axes whose nominal orientations are arranged orthogonally to one another [speed reduction unit 22 has one vertical axis of rotation, fig. 2, and shaft 34, fig. 3 has a horizontal axis of rotation, to enable chuck 56 to tilt, shown by curved double headed arrows, fig. 1], and wherein each of the first and the second contour cuts has at least one portion along each of the nominal orientations of the rotation axes such that the first and the second contour cuts have a pair of parallel contour sections, which are each parallel to the corresponding nominal orientation [in a modification of Li and Cummings with Saeda, tilt of chuck 56 using shaft 34 of Saeda would cause laser beam 16a and 16b of Cummings to cut hole 37 and form sections parallel to shaft 34, Cummings fig. 3A].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laser beam alignment method, of Li to be capable of rotational laser drilling from both sides of a substrate, to form contours of a hole, as taught by Cummings, for the purpose of expanding utilization of an alignment method to efficiently and cleanly form holes in a substrate, because one of ordinary skill would be motivated to utilize an alignment method to form a hole from both sides of a workpiece which uses rotated laser beams requiring alignment with each other [Cummings, para. 0012, Summary: "By refocusing the laser to establish a focus incrementally deeper into the substrate, successive layers of the substrate can be ablated in order to prevent damaging the substrate with the laser beam. Further, configured patterns may be ablated into the substrate by moving the focus along the length and width of the substrate as well as the depth"]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laser beam alignment method, of Li to utilize a shaft for tilting a translation stage, as taught by Saeda, for the purpose of increasing the hole geometry capable of being created by a laser beam, because one of ordinary skill would be motivated to utilize a shaft to tilt a translation stage such as a chuck to increase the hole surfaces available to be presented to a laser beam for machining [Saeda, col. 3, line 30, Detailed Description: "An inclination setting mechanism 25 is provided on the upstanding portion 32 of frame 21, and comprises a plate 72 and an edge plate 75, the latter being secured to the left end of shaft 34 and having a lever 73 through which shaft 34 can be rotated"].

Claims 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over LI ET AL (US 2003/0201578 A1, previously cited), and CUMMINGS ET AL (2003/0006220 A1, previously cited), and SCHMIDT ET AL (US 5,340,962, newly cited), as applied to claims 1 – 8, and 13, in view of JORDII ET AL (US 2009/0265946 A1, previously cited)
	Regarding claim 9, Li, Cummings, and Schmidt discloses substantially all the limitations as set forth above, such as
	the method, the measuring device, the processing beam, the beam processing machine, and the beam axis.
	Li further discloses
	the measuring device is arranged at an outlet region [light source 144 of imaging system 143 has optical path which shares seventh mirror 126, sixth mirror 124, eighth mirror 127, and lens 142 with sub-beam 137, fig. 2] where the processing beam exits the beam processing machine [light source 144 of imaging system 143 has optical path which is emitted towards work piece 155 at same lens 142 as sub-beam 137, fig. 2].
	However, Li does not explicitly disclose
	a contact surface defined geometrically about the beam axis, wherein the first and the second contour sections are probed by the contact surface.
	Jordii discloses a coordinate probe [probe 11, fig. 1]; Jordii teaches among other limitations
	a contact surface defined geometrically about the beam axis [stylus 26 and electrical contact 23 positioned about vertical axis of probe 11, fig. 1], wherein the first and the second [in a modification of Li, stylus 26 would contact trial holes cut by sub-beam 137 in work piece 155].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laser beam alignment method utilizing an imaging system, of Li to be incorporate a stylus, as taught by Jordii, for the purpose of incorporating electrical detection of surface geometry conditions, because one of ordinary skill would be motivated to utilize electrical detection signals to develop a coordinate of points of a hole surface being measured [Jordii, para. 0027, Detailed Description: "an elongate stylus 26 coupled to a detection circuit 22, preferably coupled itself to a telemetry system unit 24, for transmitting measurement results to a remote control unit (not shown) and/or receiving instructions for the measurement process. In case of a deflection of the probe stylus 26, an electric signal is triggered as soon as an electrical contact 23 of the detection circuit 22 is broken. ... generating a measure of coordinates of points on the surface of the workpiece under measure"].

	Regarding claim 10, Li, Cummings, Schmidt, and Jordii discloses substantially all the limitations as set forth above, such as
	the method.
	Li further discloses
	determining a center between the first and the second contour sections [hole offset is in a plane perpendicular to the through hole formed in work piece 155, which has a contour through work piece 155, fig. 1; drilled trial holes have a contour through work piece 155 and are recessed into work piece 155, fig. 2, and para. 0039, Detailed Description; drilled trial holes considered as being cuts into a work piece, and cuts considered as sections] and
	comparing the center with a nominal center to determine a beam offset of the processing beam with respect to the nominal orientation, the nominal center being a centerline between the nominal position values ["imaging system 143 is used to align the laser drilling system, using one or more test holes, and to measure the offset between the test hole and the target location along the waveguide of a photonic crystal. The term "offset" means the distance and angle between the practice hole(s) and the actual target location of laser drilling system 100", para. 0038, Detailed Description].
	However, Li does not explicitly disclose
	the contact surface is geometrically defined in and against a direction of rotation of the rotation axis to be calibrated,
	Jordii teaches among other limitations
	the contact surface is geometrically defined in and against a direction of the axis to be calibrated [in a modification of Li, stylus 26 would contact trial holes cut by sub-beam 137 in work piece 155, and the spherical stylus 26 would contact trial holes both in direction of and orthogonal to the axis of sub-beam 137].
	Cummings teaches among other limitations
	rotation of the rotation axis [rotation of axes of laser beam 16a and 16b shown in fig. 3A; "During the first pass made by each laser beam 16a, 16b a groove is formed in the surface of the substrate 24 initiating a smooth and rounded edge circumscribing the hole 37 being formed in the substrate 24", para. 0028, Detailed Description; left and right sides of contour of hole 37 extend in direction of laser beam 16a and 16b, fig. 3A; each circumscribing is at least 180 degrees].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laser beam alignment method utilizing an imaging system, of Li to be incorporate a spherical stylus, as taught by Jordii, for the purpose of incorporating electrical detection of surface geometry conditions in orientations able to be contacted by a spherical stylus, because one of ordinary skill would be motivated to utilize electrical detection signals to develop a coordinate of points of a hole surface being measured [Jordii, para. 0027, Detailed Description: "an elongate stylus 26 coupled to a detection circuit 22, preferably coupled itself to a telemetry system unit 24, for transmitting measurement results to a remote control unit (not shown) and/or receiving instructions for the measurement process. In case of a deflection of the probe stylus 26, an electric signal is triggered as soon as an electrical contact 23 of the detection circuit 22 is broken. ... generating a measure of coordinates of points on the surface of the workpiece under measure"]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laser beam alignment method, of Li to be capable of rotational laser drilling from both sides of a substrate, to form contours of a hole, as taught by Cummings, for the purpose of expanding utilization of an alignment method to efficiently and cleanly form holes in a substrate, because one of ordinary skill would be motivated to utilize an alignment method to form a hole from both sides of a workpiece which uses rotated laser beams requiring alignment with each other [Cummings, para. 0012, Summary: "By refocusing the laser to establish a focus incrementally deeper into the substrate, successive layers of the substrate can be ablated in order to prevent damaging the substrate with the laser beam. Further, configured patterns may be ablated into the substrate by moving the focus along the length and width of the substrate as well as the depth"].

	Regarding claim 11, Li, Cummings, Schmidt, and Jordii discloses substantially all the limitations as set forth above, such as
	the method, and the beam axis.
	However, Li does not explicitly disclose
	the contact surface extends in parallel to the nominal orientation of the beam axis.
	Jordii teaches among other limitations
	the contact surface extends in parallel to the nominal orientation of the beam axis [surfaces of stylus 26 has locations parallel to vertical axis of probe 11, fig. 1, and in a modification of Li, would be parallel to the axis of sub-beam 137].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laser beam alignment method utilizing an imaging system, of Li to be incorporate a spherical stylus, as taught by Jordii, for the purpose of incorporating electrical detection of surface geometry conditions in orientations able to be contacted by a spherical stylus, because one of ordinary skill would be motivated to utilize electrical detection signals to develop a coordinate of points of a hole surface being measured [Jordii, para. 0027, Detailed Description: "an elongate stylus 26 coupled to a detection circuit 22, preferably coupled itself to a telemetry system unit 24, for transmitting measurement results to a remote control unit (not shown) and/or receiving instructions for the measurement process. In case of a deflection of the probe stylus 26, an electric signal is triggered as soon as an electrical contact 23 of the detection circuit 22 is broken. ... generating a measure of coordinates of points on the surface of the workpiece under measure"].

	Regarding claim 12, Li, Cummings, Schmidt, and Jordii discloses substantially all the limitations as set forth above, such as
	the method, and the measuring device.
	However, Li does not explicitly disclose
	a measuring nozzle or a measuring nozzle extension.
	Jordii teaches among other limitations
	a measuring nozzle or a measuring nozzle extension [housing 27, fig. 1].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laser beam alignment method utilizing an imaging system, of Li to be incorporate a stylus in a housing, as taught by Jordii, for the purpose of incorporating electrical detection of surface geometry conditions, because one of ordinary skill would be motivated to utilize electrical detection signals to develop a coordinate of points of a hole surface being measured, and incorporating housing to provide housing for required electrical components/features [Jordii, para. 0027, Detailed Description: "an elongate stylus 26 coupled to a detection circuit 22, preferably coupled itself to a telemetry system unit 24, for transmitting measurement results to a remote control unit (not shown) and/or receiving instructions for the measurement process. In case of a deflection of the probe stylus 26, an electric signal is triggered as soon as an electrical contact 23 of the detection circuit 22 is broken. ... generating a measure of coordinates of points on the surface of the workpiece under measure"].

Response to Amendment
The Claims, filed on 11/05/2020, is acknowledged.

A.	With respect to the rejection of claims 6 – 8 under 35 USC 112(b), for the limitation “the first and the second contour cuts” having insufficient antecedent basis, the Applicant amended claims 7 – 8, filed on 11/05/2020, which overcomes the rejection of claims 7 – 8, because the claims recite “a first contour cut and … a second contour cut”. The rejection of claims 7 – 8 under 35 USC 112(b) is withdrawn. However, amended claim 6 recites “at least one of the first and the second contour cuts”, line 1, for which there is insufficient antecedent basis in claim 6, and in claim 1 from which the claim depends. The rejection of claim 6 under 35 USC 112(b) is respectfully maintained.

Response to Argument
The Remarks/Arguments, filed on 11/05/2020, is acknowledged.

A.	With respect to the drawing objection, for the drawings not showing “measuring device”, claims 1 – 2, and 12 – 13, the Applicant’s arguments, page 8 line 10 have been fully considered and are persuasive. The drawing objection for the drawings not showing “measuring device” has been withdrawn in view of the Applicant’s arguments, because measuring nozzle 21, Fig. 4 is considered as a measuring device.

B.	With respect to the rejection of claims 1 – 7, and 13 under 35 USC 103 of Li, and Cummings, the Applicant argues, filed on 11/05/2020, page 9 line 1 and thereafter: ”The cited art fails to disclose or suggest “a method for determining a deviation of a spatial orientation of a beam axis of a beam processing machine from a nominal orientation of the beam axis, the beam processing machine having a rotation axis that is to be calibrated,” as recited in claim 1. Contrary to the Action’s allegation, Li does not teach determining a deviation of a spatial orientation of a beam axis of a machine to calibrate an axis of the machine. (See Action, pp. 8-9). Indeed, Li is not concerned about calibrating an axis of a beam processing machine. Rather, Li uses an “[ajperture 135 to mask[] a portion of laser beam 107 and create[] sub-beam 137” to “minimize[] wobble and allow[] for greater accuracy and pointing stability in focusing the laser beam upon work piece 155.” (Li, ]}[0029]). Further, Li notes that “[ejither an operator or computer 151 directs the movement of aperture 135 through XY translation stage 157 to drill holes in work piece 155 based on [an] offset measurement derived from the image seen through [an] imaging system 143,” without suggesting using a deviation of a spatial orientation of the beam 107 (or the sub-beam 137) to calibrate an axis of beam processing machine like the one recited in claim 1. {Id., ]}[0038-39]).
Further, the cited art fails to disclose or suggest “cutting, into a test workpiece, a first contour section and a second contour section by a processing beam from a first side and a second side of the test workpiece, respectively,” as recited in claim 1. The Action acknowledges that Li fails to disclose this feature, and instead relies on Cummings. (Action, p. 10). However, Cummings uses two laser beams 16a and 16b to ablate a hole into a substrate from two sides of the substrate, rather than using one processing beam to cut contours into the substrate from the two sides as recited by claim 1. As depicted in Cummings’ FIGs 1 and 3, Cummings discloses a controller 23 that “align[s] the laser beams 16a, 16b along a common z axis” to make the hole 37 “ablated from opposing sides of the substrate [24].” (Cummings, ]} [0026]). “Therefore, the laser beam 16a generated by the first laser 12 points through the z axis optics 22a directly opposite the laser beam 16b generated by the second laser 14 through the z axis optics 22b.” Nor is there any clear reason why the person of ordinary skill in this art would have arrived at the claimed invention from the proposed combination of Li and Cummings, given the omission of recited claim features. Therefore, the reference combination does not present a prima facie case of obviousness as to claim 1. Furthermore, none of the other references cited in rejecting various dependent claims provide the missing features and all dependent claims are allowable at least as depending from an allowable base claim. Because each claim is deemed to define additional aspects of the disclosure, however, the individual consideration of each claim on its own merits is respectfully requested.”
Examiner’s response: Applicant’s arguments, see above, with respect to the rejection of claims 1 – 7, and 13 under 35 USC 103 of Li, and Cummings have been fully considered and are persuasive. The rejection of claims 1 – 7, and 13 under 35 USC 103 of Li, and Cummings has been withdrawn. However, upon further consideration, a new grounds of rejection of claim 1 is made, in view of the newly added limitations, such as, among others: “the deviation of the spatial orientation of the beam axis is usable to calibrate the rotation axis", line 20. Claims 1 – 13 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 13 are changed in scope. The newly added limitations, for which the Applicant argues, necessitated further consideration/search, and necessitated addition of the newly cited Schmidt reference. The Applicant's arguments are not persuasive when previously cited Li, and Cummings, and newly cited Schmidt are considered, because it is respectfully argued that LI, Cummings, 
In response to Applicant’s arguments that Li does not teach determining a deviation of a spatial orientation of a beam axis of a machine to calibrate an axis of the machine, it is respectfully argued that Schmidt teaches/suggests a movement of a laser nozzle axis using rotation of the nozzle, based on deviation from a desired normal vector, see above: [Schmidt, the deviation of the spatial orientation of the beam axis is usable to calibrate the rotation axis [nozzle 30, has longitudinal axis, moved about axis C, oriented by rotation C+ and C-, and about axis D, oriented by rotation D+ and D-, fig. 1; step 5, col. 12 line 3, Detailed Description recites causing "C and D axes to move" (calibration of rotation axes), based on deviation of axis C and axis D from "true normal vector" for alignment]].
  In response to Applicant’s arguments that Cummings does not teach one processing beam to cut contours into the substrate from the two sides, but rather teaches two laser beams, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., one processing beam) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, it is respectfully argued that Cummings teaches discloses the limitations of claim 1, as claimed, see above: [Cummings, a first contour section [left side of contour of hole 37, fig. 3A formed by laser beam 16a, fig. 1] and a second contour section by a processing beam [right side of contour of hole 37, fig. 3A formed by laser beam 16b, fig. 1] from a first side and a second side of the test workpiece, respectively [left side and right side of contour of hole 37 formed in substrate 24, fig. 3A]].
  In response to Applicant’s arguments that there is no motivation to combine Li, and Cummings to teach/suggest the limitations of claim 1, it is respectfully argued that Schmidt teaches/suggests a movement of a laser nozzle axis using rotation of the nozzle, based on deviation from a desired normal vector, see above, and that the motivation to combine Li, and Cummings is recited in Cummings, for the advantage of an alignment method to efficiently and cleanly form holes in a substrate by forming a hole from both sides of a workpiece which uses rotated laser beams requiring alignment with each other, see analysis above.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
KOHARI ET AL (US 5,536,916) discloses a method of automatic alignment of a laser beam.

Applicant’s amendment of claim 1 added new limitations, such as, among others: “the deviation of the spatial orientation of the beam axis is usable to calibrate the rotation axis", line 20. Claims 1 – 13 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 13 are changed in scope.
Applicant's amendment necessitated the new rejection presented in this Office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Monday - Friday 10:30 - 20:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
01/23/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761